954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilford INGRAM, Petitioner-Appellant,v.Steven SMITH, Warden;  Attorney General, Kentucky,Respondents-Appellees.
No. 91-5588.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Wilford Ingram, a pro se Kentucky prisoner, appeals from the order of the district court denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Ingram was tried by a jury and convicted of two counts of first degree sexual abuse, one count of first degree sodomy and one count of second degree sodomy.   He was sentenced to twenty years imprisonment.   On appeal to the Kentucky Supreme Court, Ingram asserted five allegations of error.   The Supreme Court affirmed the conviction on April 2, 1987.   Ingram filed a motion for collateral relief alleging ineffective assistance of counsel pursuant to Kentucky Rule of Criminal Procedure (RCr) 11.42.   The trial court denied relief and the Kentucky Court of Appeals affirmed the trial court's order.   The Kentucky Supreme Court denied Ingram's motion for discretionary review on the issue of ineffective assistance.


3
In his petition for habeas corpus relief, filed December 19, 1989, Ingram asserted 12 claims for relief.   The case was submitted to a magistrate judge who recommended that the petition be denied.   The district court adopted the magistrate judge's recommendation over Ingram's objections.


4
Upon review, we find no error.   The state trial court provided petitioner a fundamentally fair proceeding.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S.Ct. 2212 (1990).   Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the magistrate judge's findings of fact and recommendation as adopted by the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.